
	
		II
		111th CONGRESS
		1st Session
		S. 603
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2009
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend rule 11 of the Federal Rules of Civil Procedure,
		  relating to representation in court and sanctions for violating such rule, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Frivolous Lawsuit Prevention Act
			 of 2009.
		2.Representations
			 and sanctions under rule 11 of the federal rules of civil procedure
			(a)In
			 generalRule 11(c) of the Federal Rules of Civil Procedure is
			 amended—
				(1)in paragraph (1),
			 by striking the court may and inserting the court
			 shall;
				(2)in paragraph (4)
			 by striking the first and second sentences and inserting A sanction
			 imposed for violation of this rule may consist of reasonable attorneys' fees
			 and other expenses incurred as a result of the violation, directives of a
			 nonmonetary nature, or an order to pay penalty into court or to a
			 party.; and
				(3)in paragraph (5),
			 by inserting after subparagraph (B) the following:
					
						Monetary
				sanctions under this subsection may be awarded against a party's
				attorneys..
				(b)Effective
			 dateThe provisions of this section shall take effect 30 days
			 after the date of the enactment of this Act.
			
